                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOLITA DUGLAS,
     Plaintiff

       v.                                         CIVIL ACTION NO. 19-CV-3010

FRED KAMPER,
     Defendant

                            . f    J     ORDER

       AND NOW, this/~September, 2019, upon consideration of Plaintiff Lolita

Duglas's Motion For Order (ECF No. 6) and prose Amended Complaint (ECF No. 7), it is

ORDERED that:

        1.     The Motion For Order is DENIED.

       2.      The Amended Complaint is DISMISSED without prejudice for lack of subject

matter jurisdiction.

       3.      The Clerk of Court is DIRECTED to close this case.

                                           BY THE COURT:
